Exhibit 10.59


FIRST AMENDMENT TO CREDIT AGREEMENT




Dated as of December 9, 2011


among


GREAT PLAINS ENERGY INCORPORATED,
as the Borrower,


CERTAIN LENDERS,


UNION BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents


and


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an Issuer




BARCLAYS BANK PLC and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
UNION BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers

 
 

--------------------------------------------------------------------------------

 

 


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of December 9, 2011 (this
“Agreement”) is entered into among Great Plains Energy Incorporated, a Missouri
corporation (the “Borrower”), the Lenders, Union Bank, N.A. and Wells Fargo
Bank, National Association, as Syndication Agents and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an Issuer.  All capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders, Union Bank, N.A. and Wells Fargo Bank,
National Association, as Syndication Agents and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
August 9, 2010 (as amended or modified from time to time, the “Credit
Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




1.           Amendments.  The Credit Agreement is hereby amended as follows:


(a)           The definition of “Administrative Agent’s Fee Letter” in Section
1.1 of the Credit Agreement is hereby amended to read as follows:


“Administrative Agent’s Fee Letter” means that certain fee letter dated November
10, 2011 among Bank of America, MLPFS, the Borrower, KCPL GMO and KCPL.


(b)           The definition of “Aggregate Commitment” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:


“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
changed from time to time pursuant to the terms hereof.  The amount of the
Aggregate Commitment in effect as of the First Amendment Effective Date is TWO
HUNDRED MILLION DOLLARS ($200,000,000).


(c)           The definition of “Change” in Section 1.1 of the Credit Agreement
is hereby deleted in its entirety and the definition of “Change in Law” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:


“Change in Law” means the occurrence, after the First Amendment Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rules,
guideline or directive (whether or not

 
 

--------------------------------------------------------------------------------


 
having the force of law) by any Governmental Authority; provided, that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.


(d)           The definition of “Facility Termination Date” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:


“Facility Termination Date” means (a) the later of (i) December 9, 2016 and (ii)
with respect to some or all of the Lenders if the facility termination date is
extended pursuant to Section 2.21, such extended facility termination date or
(b) any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.


(e)           The definition of “Fee Letter” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:


“Fee Letter” means that certain fee letter dated November 10, 2011 among Bank of
America, Wells Fargo, BTMU, the Arrangers, the Borrower, KCPL GMO and KCPL.


(f)           The following definition is hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order to read as follows:


“First Amendment Effective Date” means December 9, 2011.


(g)           The definition of “BAS” is hereby deleted from Section 1.1 of the
Credit Agreement in its entirety, each reference to “BAS” in the Credit
Agreement is hereby amended to read “MLPFS” and the following definition is
hereby added to Section 1.1 of the Credit Agreement in the appropriate
alphabetical order to read as follows:


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.


(h)           The introductory paragraph and clause (i) of Section 3.1 of the
Credit Agreement are hereby amended to read as follows:


If any Change in Law:


(i)           subjects any Lender or Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or changes the basis of
taxation of payments to such Lender or such Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.5 and the imposition
of, or any change in the rate of, any Excluded Tax), or


(i)           Section 3.2 of the Credit Agreement is hereby amended to read as
follows:

 
 

--------------------------------------------------------------------------------


 
If a Lender or an Issuer determines the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender, such
Issuer or any corporation controlling such Lender or such Issuer is increased as
a result of a Change in Law, then, within thirty (30) days of written demand by
such Lender or such Issuer, the Borrower shall pay such Lender or such Issuer
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender or such Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans or to issue or participate in Letters of Credit
hereunder (after taking into account such Lender’s or such Issuer’s policies and
the policies of any corporation controlling such Lender or such Issuer as to
capital adequacy).


(j)           Section 3.3 of the Credit Agreement is hereby amended to read as
follows:


If (i) any Lender determines, or any Governmental Authority has asserted, that
making, funding or maintaining Loans whose interest is determined by reference
to the Eurodollar Base Rate at a suitable Lending Installation, or determining
or charging interest rates based on the Eurodollar Base Rate, would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, enacted or imposed after the date of this Agreement, (ii) any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, (iii) the Required Lenders determine that (a) deposits of a
type and maturity appropriate to match fund Eurodollar Advances are not
available or (b) the interest rate applicable to a Type of Advance does not
accurately reflect the cost of making or maintaining such Advance or (iv) the
Administrative Agent determines that adequate and reasonable means do not exist
for determining the Eurodollar Base Rate, then the Administrative Agent shall
suspend the availability of the affected Type of Advance (or, if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Base Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Eurodollar Base Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Base Rate) and, in the case of clauses (i) and (ii), require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.


(k)           Schedule I to the Credit Agreement is hereby amended to read as
shown in Schedule I attached to this Agreement.


(l)           The pricing grid in Schedule III to the Credit Agreement is hereby
amended to read as follows:



 
>A-/A3
BBB+/Baa1
BBB/Baa2
BBB-/Baa3
BB+/Ba1
<BB/Ba2
 
Pricing
Level I Status
Level II Status
Level III Status
Level IV Status
Level V
Status
Level VI Status
Applicable Margin for Eurodollar Advances and Letter of Credit Fee Rate
1.125%
1.25%
1.50%
1.75%
2.00%
2.25%
                                                       
Commitment Fee Rate
0.125%
0.175%
0.225%
0.275%
0.375%
0.50%
Applicable Margin for Floating Rate Advances
0.125%
0.25%
0.50%
0.75%
1.00%
1.25%

 
 
 
2.           Conditions Precedent.  This Agreement shall be effective upon:


(a)           receipt by the Administrative Agent of counterparts of this
Agreement duly executed by the Borrower, the Administrative Agent and the
Lenders;


(b)           the receipt by the Administrative Agent of the following, each of
which shall be originals or facsimiles (followed promptly by originals), in form
and substance satisfactory to the Administrative Agent:


(i)           copies of the Organization Documents of the Borrower certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization and certified by a secretary or assistant secretary of the Borrower
to be true and correct as of the date hereof;


(ii)           such certificates of resolutions and/or other certificates of
Authorized Officers of the Borrower as the Administrative Agent may require
evidencing the identity, authority and capacity of each Authorized Officer
thereof authorized to act as an Authorized Officer in connection with this
Agreement; and


(iii)           such documents and certifications as the Administrative Agent
may require to evidence that the Borrower is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation;


(c)           any portion of the Loans and Commitments held by a Person who is
not executing this Agreement as a Lender shall have been assigned to a Person
who is a Lender under the Credit Agreement (as amended by this Agreement).


(d)           the receipt by the Administrative Agent of favorable opinions of
legal counsel to the Borrower, addressed to the Administrative Agent and each
Lender, dated as of the date hereof and in form and substance satisfactory to
the Administrative Agent, addressing the execution, delivery and enforceability
of this Agreement and other matters that were addressed in the opinion provided
in connection with the original delivery of the Credit Agreement on August 9,
2010, with respect to this Agreement; and


(e)           all fees required to be paid to the Administrative Agent, the
Arrangers and the Lenders pursuant to the Fee Letter and the Administrative
Agent’s Fee Letter on or before the date hereof shall have been paid.


3.           Miscellaneous.


(a)           The Credit Agreement, and the obligations of the Borrower
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.  The
Borrower acknowledges and confirms that as of the date hereof the Borrower’s
obligation to repay the outstanding principal amount of the Loans and 
 
 

--------------------------------------------------------------------------------


 
reimburse the Issuers for any drawing on a Letter of Credit is unconditional and
not subject to any offsets, defenses or counterclaims.  The Administrative
Agent, each Syndication Agent, each Lender and the Borrower acknowledge and
confirm that by entering into this Agreement, each party does not waive or
release any term or condition of the Credit Agreement or any of the other Loan
Documents or any of their rights or remedies under such Loan Documents or
applicable Law or any of the obligations of such party thereunder.


(b)           The Borrower hereby represents and warrants as follows:


(i)           The Borrower has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by the
Borrower and constitutes the Borrower’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement.


(c)           The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement are true and correct as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Unmatured Default.


(d)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy or electronic mail shall be effective
as an original and shall constitute a representation that an executed original
shall be delivered.


(e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


(f)           Upon and after the execution of this Agreement by each of the
parties hereto, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified
hereby.  This Amendment shall constitute a Loan Document.


[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------


 



   
BORROWER:
GREAT PLAINS ENERGY INCORPORATED, a Missouri corporation
By:  /s/ Kevin E.
Bryant                                                                
Name:  Kevin E.
Bryant                                                                
Title:   Vice President – Investor Relations and Treasurer
   
ADMINISTRATIVE AGENT
BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Kelly
Weaver                                                                
Name:  Kelly Weaver                                                      
Title:    Assistant Vice
President                                                      
   
LENDERS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
as a Lender, an Issuer and Swing Line Lender
By:  /s/ Patrick
Martin                                                                
Name:  Patrick
Martin                                                                
Title:    Director       
                                                         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender, Syndication Agent and an Issuer
By:/s/ Allison
Newman                                                                
Name: Allison Newman                                           
Title:    Director    
                                       
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
as a Lender and as an Issuer
By: /s/ Chi-Cheng
Chen                                                                
Name:  Chi-Cheng Chen                                           
Title:     Vice President 
 
UNION BANK, N.A.,
as a Lender and Syndication Agent
By: /s/ Susan K. Johnson                                                      
Name:  Susan K. Johnson                                           
Title:    Vice President                                                      
 
BARCLAYS BANK PLC,
as a Lender
By: /s/ David
Barton                                                                
Name:  David Barton                                                      
Title:  Director                                                                
 
BNP PARIBAS,
as a Lender
By: /s/ Francis
DeLaney                                                                
Name:  Francis DeLaney                                                      
Title:  Managing Director                                                      
 
By: /s/ Pasquale Perraglia                                                      
Name:  Pasquale Perraglia                                           
Title:  Vice
President                                                                
 
GOLDMAN SACHS BANK USA.
as a Lender
By: /s/ Mark
Walton                                                                
Name:  Mark Walton                                           
Title:  Authorized Signatory  
                                                              
 
 
 
JPMORGAN CHASE BANK, N.A
as a Lender
By: /s/ John E. Zur                                                      
Name:  John E. Zur                                           
Title:  Authorized Officer     
                                                 
 
THE BANK OF NOVA SCOTIA
as a Lender
By: /s/ Thane
Rattew                                                                
Name:  Thane Rattew                                                      
Title:  Managing Director              
                                        
 
THE ROYAL BANK OF SCOTLAND plc,
as a Lender
By: /s/ Andrew N. Taylor                                                      
Name:  Andrew N. Taylor                                                      
Title:  Vice President            
                                                    
 
U.S. Bank National Association,
as a Lender
By: /s/ Eric J.
Cosgrove                                                                
Name:           Eric J. Cosgrove                                           
Title:  Vice President      
                                                          
 
SUNTRUST BANK,
as a Lender
By: /s/ Andrew
Johnson                                                                
Name:  Andrew Johnson                                           
Title:  Director                                   
                             
 
KeyBank National Association
as a Lender
By: /s/ Craig A.
Hanselman                                                                
Name:  Craig A. Hanselman                                                      
Title:  Vice President                         
                                       
 
The Bank of New York Mellon
as a Lender
By: /s/ Hussam S.
Alsahlani                                                                
Name:  Hussam S. Alsahlani                                                      
Title:  Vice President               
                                                 
 
UMB BANK, N.A.
As a Lender
By: /s/ Robert P.
Elbert                                                                
Name:  Robert P. Elbert                                                      
Title:  Senior Vice President  
                                                              
 
COMMERCE BANK
as a Lender
By: /s/ Aaron M.
Siders                                                                
Name:  Aaron M. Siders                                           
Title:  Vice
President                                                                







--------------------------------------------------------------------------------




SCHEDULE I


COMMITMENTS


Lender
Commitment
Bank of America, N.A.
$18,400,000
Wells Fargo Bank, National Association
$18,400,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$9,200,000
Union Bank, N.A.
$9,200,000
Barclays Bank PLC
$13,600,000
BNP Paribas
$13,600,000
Goldman Sachs Bank USA
$13,600,000
JPMorgan Chase Bank, N.A.
$13,600,000
The Bank of Nova Scotia
$13,600,000
The Royal Bank of Scotland plc
$13,600,000
U.S. Bank National Association
$13,600,000
SunTrust Bank
$12,800,000
KeyBank National Association
$12,000,000
The Bank of New York Mellon
$12,000,000
UMB Bank, N.A.
$8,000,000
Commerce Bank
$4,800,000
Total
$200,000,000







LETTER OF CREDIT COMMITMENTS


Issuer
Letter of Credit Commitment
Bank of America, N.A.
$16,666,666.67
Wells Fargo Bank, National Association
$16,666,666.67
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$16,666,666.66
Total
$50,000,000.00


 
 

--------------------------------------------------------------------------------

 
